Name: Commission Regulation (EEC) No 387/84 of 15 February 1984 temporarily suspending the advance fixing of export refunds for certain beef and veal sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2. 84 Official Journal of the European Communities No L 46/39 COMMISSION REGULATION (EEC) No 387/84 of IS February 1984 temporarily suspending die advance fixing of export refunds for certain beef and veal sector products . in refunds for fresh and frozen beef from 1 1 February 1984 could lead to speculative advance fixing of the refunds ; whereas it is necessary to suspend tempora ­ rily the advance fixing of refunds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for beef is characterized by an uncertainty as regards the price ; whereas the reduction HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products falling within subheading 02.01 A II a) of the Common Customs Tariff is hereby suspended from 17 to 21 February 1984. Article 2 This Regulation shall enter into force on 17 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 16 .